Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 27 October 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     Camp before york 27 8bre 1781
                  
                  when I am going to france it is so important for me to have here the rank of a major general that I Cannot easily give up the idea of getting it.  it appears to be a plan of the french ministry to give to the officers who have served in this Country a Rank inferior to that which they had here, accordingly being only a brigadier general they may very well leave me a lieut. Colonel as I am now in the french army.  I have many other Reasons for believing that I shall not acquire any superior grade in france if I arrive there only brig. general.  yet it would be very hard for me to have lost so five years, and it is for that Reason that I take the liberty to write again to your excellency about that matter.  I beg leave to do as all my Countrymen have done till now, it is to try what I Can myself with Congress and I ask of your excellency to treat me as you did them, not to oppose to what Congress should be disposed to do.  when I speak so, I do not intend to present a formal petition to Congress for the rank of major general because in Case of no success I should be mortified to see their Refusal inserted in the acts of Congress, but I may suggest them what I desire.  it is not improbable that the time of my services, the Circumstances of my going to france, the sense (permit me to tell it) of the neglect with which they have treated three officers which they asked officially to the french Court and which their ministers there assured that particular attention should be paid to them and their wants, all these things may dispose them to grant me and Colonel gouvion what we desire.  if so, then I shall see the effect of it in the army, if they do not appear dissatisfied, we will Come back.  if they appear dissatisfied, we will stay in france.  it will be Certainly with great Concern that I shall leave so an affair to which I am exceedingly attached and which I look upon as near the Conclusion.  but I Could not bear to be disagreable to the americain army.
                  So all what I beg of your excellency is not to interfere in this affair.  if it was not Concluded before you Come to philadelphia and the Congress Requires your opinion about our demand, may not your excellency be so good as to say something like this, that this promotion being not in the ordinary Course, you have nothing to do with it, but you do not pretend to set any limits to the favours of Congress & it should be only for you not to Compromise yourself without annoying us.
                  Now the other favour which I intreat your excellency is to do us is to give Colonel gouvion and myself a Certificate of our services.  the veneration they have in europe for your excellency shall make that piece the most important for us and the best support to our demands.  a letter for the president of Congress about the furlough if your Excellency thincks that my knowledge of this Country, of the means Required from france for such & such expedition Could be of some use to him I should be glad to have a letter for doctor franklin.  but I thinck I will have the honour to see your excellency in philadelphia where such things Can be done.  I have the honour to be with Great Respect and attachment your excellencys the most obedient humble servant
                  
                                       
                            duportail
                            
                        